DETAILED ACTION
This is the first Office action on the merits and is responsive to the originally filed papers on 09/11/2020 and the preliminary amendment on 06/17/2021. The preliminary amendment has been entered and considered by the examiner.  Claims 1-2, 4-5, 7-12, 15-19, 24, 32, 39, 44, and 46 are currently pending and examined below.  Claims 3, 6, 13-14, 20-23, 25-31, 33-38, 40-43, and 45 have been cancelled, claims 1-2, 4-5, 7-8, 10-12, 15-16, 18-19, 24, 32, 39, and 44 have been amended, and claim 46 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 39 is objected to because of the following informalities:  
In claim 39, line 4, the Office recommends amending “; and;” to “; and[[;]]”.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a map input” in claim 39; and 
“an image input” in claim 39. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitations “map input” and “image input” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 16, claim limitation “using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location on the predetermined road map, of expected road structure indicated by the predetermined road map” does not further limit the claim limitation “using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location, of expected road structure indicated by the predetermined road map” in claim 15.  

Claim 17 is rejected due to their dependency on claim 16.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 44 is rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a computer program.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program is not one of: a process, machine, manufacture and composition of matter.


Claims 1-2, 4-5, 7-12, 15-19, 24, 32, 39, and 46 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a vehicle localization method and system.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1 and 39 recite the limitations of receiving a predetermined road map; receiving at least one road image for determining a vehicle location; processing, by a road detection component, the at least one road image, to identify therein road structure for matching with corresponding structure of the predetermined road map, and determine the vehicle location relative to the identified road structure; and using the determined vehicle location relative to the identified road structure to determine a vehicle location on the predetermined road map, by matching the road structure identified in the at least one road image with the corresponding road structure of the predetermined road map.  These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by a computer system”.  That is, other than reciting “by a computer system” nothing in the claims preclude the steps from practically being performed in the mind.  For example, other than “by a computer system” language, the claims encompass a person looking at data collected and forming a 
Step 2A - Prong 2: Claims 1 and 39 recite the additional element of receiving, processing, and determining steps.  The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The computer system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the computer system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2, 4-5, 7-12, 15-19, 24, 32, and 46 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-11, 15-19, 24, 32, 39, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 20120050489 A1; hereinafter Gupta).

Regarding claim 1, Gupta discloses:
A vehicle localization method, implemented in a computer system (Fig. 3), the method comprising:
receiving a predetermined road map (map image module 130 in vehicle 100 retrieves map image; Fig. 3, [0024]-[0027]);
receiving at least one road image (camera 110 in vehicle 100 retrieves camera image of the road; Fig. 3, [0022]) for determining a vehicle location (initial location module 340 determines initial location estimate based on the camera image; Fig. 3, [0047]-[0048]);
processing, by a road detection component (processor 200; Fig. 2), the at least one road image, to identify therein road structure (road feature of the camera image; Fig. 3, [0049]-[0050]) for matching with corresponding structure (road feature of the map image; Fig. 3, [0049]-[0050]) of the predetermined road map (3D feature alignment module 350 detects and aligns the road feature of the camera image with the road feature of the map image; Fig. 3, [0049]-[0050]), and determine the vehicle location relative to the identified road structure (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image; [0047]-[0050]); and


Regarding claim 2, Gupta discloses:
comprising:
using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location on the predetermined road map, of expected road structure indicated by the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]); and
merging the road structure identified in the at least one road image with the expected road structure indicated by the predetermined road map, to determine merged road structure (road boundary model module 240, using road feature of the map image from map imagery module 130 and the road feature of the camera image from camera 110, creates a road boundary model that identifies 

Regarding claim 4, Gupta discloses:
wherein the road detection component identifies the road structure in the at least one road image and the vehicle location relative to the identified road structure by assigning, to each of a plurality of spatial points (road pixels in the camera image; [0037]-[0041]) within the image, at least one road structure classification value (road pixels in the camera image are classified; [0037]-[0041])(classifier module 310 of the visual road classification 220 classifies the road pixels of the road structure of the camera image; [0037]-[0041], [0049]), and determining a location of those spatial points in a vehicle frame of reference (classifier module 310 of the visual road classification 220 classifies the road pixels of the road structure of the camera image of the camera 110 in the vehicle 100, thus the road pixels in the camera image is in vehicle 100 frame of reference; [0037]-[0041], [0049]).

Regarding claim 5, Gupta discloses:
comprising:
using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location on the predetermined road map, of expected road structure indicated by the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the 
merging the road structure identified in the at least one road image with the expected road structure indicated by the predetermined road map, to determine merged road structure (road boundary model module 240, using road feature of the map image from map imagery module 130 and the road feature of the camera image from camera 110, creates a road boundary model that identifies road edges; Fig. 3, [0056]-[0057], [0060]) and a location of the merged road structure relative to the vehicle location on the predetermined road map (road edges identified based on the road feature of the camera image and the road feature of the map image is relative to the refined vehicle location 370 of the map image because camera image is captured by the camera 110 in the vehicle 100; Fig. 3, [0054]-[0055]);
wherein the merging comprises merging the road structure classification value assigned to each of those spatial points with a corresponding road structure value determined from the predetermined road map for a corresponding spatial point on the predetermined road map (output of classifier module 310 is merged with output of the 3D feature alignment module 350 that detects the road feature of the map image; Fig. 3, [0037]-[0041], [0049]).

Regarding claim 7, Gupta discloses:
comprising:
determining an approximate vehicle location on the road map (initial location module 340 determines initial location estimate; Fig. 3, [0047]-[0048]) and using the approximate vehicle location to determine a target area of the map (3D feature alignment module 350 retrieves the map image within a pre-determined radius of the initial location estimate; [0048]) containing the corresponding road 

Regarding claim 8, Gupta discloses:
wherein the road image comprises 3D image data and the vehicle location relative to the identified road structure is determined using depth information of the 3D image data (camera image is a 3D image including the road feature of the camera image, relative to the initial location estimate and captured using depth information of the 3D image; [0022]).

Regarding claim 9, Gupta discloses:
wherein the predetermined road map is a two dimensional road map (2D map image of the road; [0049], [0051]) and the method comprises a step of using the depth information to geometrically project the identified road structure onto a plane (ground plane; [0051]) of the two dimensional road map for matching with the corresponding road structure of the two dimensional road map (3D feature alignment module 350 projects 3D road feature onto the ground plane of 2D map image; [0051]).

Regarding claim 10, Gupta discloses:


Regarding claim 11, Gupta discloses:
comprising:
determining an error estimate (displacement; [0053]-[0055]) for the determined vehicle location on the predetermined road map, based on the matching of the visually identified road structure with the corresponding road structure of the road map (displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]).

Regarding claim 15, Gupta discloses:
comprising:
using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location, of expected road structure indicated by the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]), wherein determining the location of the expected 

Regarding claim 16, Gupta discloses:
comprising:
using the determined vehicle location on the predetermined road map to determine a location, relative to the vehicle location on the predetermined road map, of expected road structure indicated by the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]); and
merging the road structure identified in the at least one road image with the expected road structure indicated by the predetermined road map, to determine merged road structure (road boundary model module 240, using road feature of the map image from map imagery module 130 and the road feature of the camera image from camera 110, creates a road boundary model that identifies road edges; Fig. 3, [0056]-[0057], [0060]) and a location of the merged road structure relative to the vehicle location on the predetermined road map (road edges identified based on the road feature of the camera image and the road feature of the map image is relative to the refined vehicle location 370 of 

Regarding claim 17, Gupta discloses:
wherein the merging is also performed in dependence on detection confidence values determined for those spatial points (3D feature alignment module 350 detects 3D features to determine road feature of the camera image and road feature of the map image, it is inherent there is detection confidence values involved; Fig. 3, [0049]-[0050]).

Regarding claim 18, Gupta discloses:
wherein the matching is performed by determining an approximate vehicle location on the road map (initial location module 340 determines initial location estimate; Fig. 3, [0047]-[0048]), determining a region of the road map corresponding to the at least one image based on the approximate vehicle location (3D feature alignment module 350 retrieves the map image within a pre-determined radius of the initial location estimate; [0048]), computing an error between the at least one road image and the corresponding region of the road map (3D feature alignment module 350 detects and aligns the road feature of the map image with the road feature of the camera image; Fig. 3, [0049]-[0050]), and adapting the approximate vehicle location using an optimization algorithm to minimize the computed error, and thereby determining said vehicle location on the predetermined road map (displacement module 360 determines the refined vehicle location 370 by adding the displacement based on the road 

Regarding claim 19, Gupta discloses:
comprising:
determining an error estimate for the determined vehicle location on the predetermined road map, based on the matching of the visually identified road structure with the corresponding road structure of the road map (3D feature alignment module 350 detects and aligns the road feature of the map image with the road feature of the camera image; Fig. 3, [0049]-[0050]), wherein the determined error estimate comprises or is derived from the error between the road image and the corresponding region of the road map upon as computed upon completion of the optimization algorithm (displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]).

Regarding claim 24, Gupta discloses:
wherein the road structure identified in the at least one road image comprises:
a road structure boundary (road edge; Fig. 3, [0049], [0056]-[0057], [0060]) for matching with a corresponding road structure boundary of the road map, and determining vehicle location relative to the identified road structure comprises determining a lateral distance to the road structure boundary in a direction perpendicular to the road structure boundary (determine the refined vehicle location 370 and distance between the vehicle and the road edge; [0062]); and/or
a distinctive road region (road; [0049]) for matching with a corresponding region of the predetermined road map (3D feature alignment module 350 detects and aligns the road feature of the 

Regarding claim 32, Gupta discloses:
wherein the road structure identified in the at least one road image is matched with the corresponding road structure of the predetermined road map by matching a shape of the identified road structure with a shape of the corresponding road structure (3D feature alignment module 350 detects and aligns a shape of the road feature of the camera image with a shape of the road feature of the map image; Fig. 3, [0049]-[0050]).

Regarding claim 39, Gupta discloses:
A computer system (Fig. 3), comprising:
a map input (map image module 130; Fig. 3) configured to receive a predetermined road map (map image module 130 in vehicle 100 retrieves map image; Fig. 3, [0024]-[0027]);
an image input (camera 110; Fig. 3) configured to receive at least one road image (camera 110 in vehicle 100 retrieves camera image of the road; Fig. 3, [0022]) for determining a vehicle location (initial location module 340 determines initial location estimate based on the camera image; Fig. 3, [0047]-[0048]); and;
one or more hardware processors (processor 200; Fig. 2) configured to:
process the at least one road image, to identify therein road structure (road feature of the camera image; Fig. 3, [0049]-[0050]) for matching with corresponding structure (road feature of the map image; Fig. 3, [0049]-[0050]) of the predetermined road map, and determine vehicle location relative to 
use the determined vehicle location relative to the identified road structure to determine a vehicle location on the road map, by matching the road structure identified in the at least one road image with the corresponding road structure of the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]).

Regarding claim 44, Gupta discloses:
A computer program comprising executable instructions stored on a non-transitory computer-readable storage medium (memory 210; Fig. 2) and configured, when executed on one or more processors (processor 200; Fig. 2), to implement operations comprising:
receiving a predetermined road map (map image module 130 in vehicle 100 retrieves map image; Fig. 3, [0024]-[0027]);
receiving at least one road image (camera 110 in vehicle 100 retrieves camera image of the road; Fig. 3, [0022]) for determining a vehicle location (initial location module 340 determines initial location estimate based on the camera image; Fig. 3, [0047]-[0048]);
processing, by a road detection component (processor 200; Fig. 2), the at least one road image, to identify therein road structure (road feature of the camera image; Fig. 3, [0049]-[0050]) for matching with corresponding structure (road feature of the map image; Fig. 3, [0049]-[0050]) of the 
using the determined vehicle location relative to the identified road structure to determine a vehicle location on the road map, by matching the road structure identified in the at least one road image with the corresponding road structure of the predetermined road map (initial location module 340 determines initial location estimate based on the camera image of the camera 110 in the vehicle 100 and 3D feature alignment module 350 retrieves road feature of the camera image, thus initial location estimate is relative to the road feature of the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Turgay et al. “A framework for global vehicle localization using stereo images and satellite and road maps”, 2011 . 

Regarding claim 12, Gupta discloses:
comprising:
receiving one or more further vehicle location estimates on the road map, each with an associated indication of error (initial location module 340 determines initial location estimate based on the camera image, displacement module 360 determines the displacement between locations of the road feature of the camera image and the road feature of the map image and determines the refined vehicle location 370 of the map image; Fig. 3, [0047]-[0050], [0054]-[0055]).

Gupta does not specifically disclose:
applying a filter to: (i) the vehicle location on the road map as determined from the structure matching and the error estimate determined therefor, and (ii) the one or more further vehicle location estimates and the indication(s) of error received therewith, in order to determine an overall vehicle location estimate on the road map.

However, Turgay discloses:
applying a filter to: (i) the vehicle location on the road map as determined from the structure matching and the error estimate determined therefor (performs particle filter, particle filter holds a hypothesis of vehicle location; 3.5), and (ii) the one or more further vehicle location estimates and the indication(s) of error received therewith, in order to determine an overall vehicle location estimate on the road map (the most probable location; 3.5).

.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Alvarez et al. (WO 2011160672 A1; hereinafter Alvarez). 

Regarding claim 46, Gupta does not specifically disclose:
implemented in an off-board computer system or simulator.

However, Alvarez discloses:
implemented in an off-board computer system or simulator (obtain road maps and poses of the image capturing device from simulation; page 7, lined 5-23).

Gupta and Alvarez are both considered to be analogous because they are in the same field of vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta’s vehicle localization to further incorporate Alvarez’s simulation for the advantage of generating richer data and increasing error tolerance which results in better lane estimation for lanes that are hard to identify (Alvarez’s page 2, line 31-page 3, line 5, and page 5, lines 7-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lopez et al. (WO 2011160672 A1) discloses obtains a map model of the road from a repository of road maps according to the at least one current pose of the vehicle, and obtains at least one image of the road through at least one vehicle on-board image capturing device having predetermined device parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665